FILED
                             NOT FOR PUBLICATION                             JUN 01 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AURORA JAQUELINE LEZAMA DE                       No. 06-71586
CARDENAS,
                                                 Agency No. A077-368-596
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Aurora Jaqueline Lezama de Cardenas, a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ order dismissing her

appeal from an immigration judge’s (“IJ”) removal order. We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s findings

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of fact, Urzua Covarrubias v. Gonzales, 487 F.3d 742, 744 (9th Cir. 2007), and we

review de novo questions of law, Altamirano v. Gonzales, 427 F.3d 586, 591 (9th

Cir. 2005). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Lezama de Cardenas’ implausible testimony concerning whether she

knew her Mexican citizen cousins possessed proper documentation to enter the

United States, as well as her inconsistency regarding the amount of time she had to

obtain this information. See Wang v. INS, 352 F.3d 1250, 1258-59 (9th Cir. 2003)

(inconsistencies and implausibilities in testimonial and documentary evidence went

to the heart of applicant’s claim and supported IJ’s adverse credibility finding).

Moreover, Lezama de Cardenas “provided some form of affirmative assistance to

the illegally entering alien[s]” by arranging to have her cousins picked up and

driven to the border by her husband. Altamirano, 427 F.3d at 592. Accordingly,

the agency properly concluded that Lezama de Cardenas was removable for alien

smuggling. See 8 U.S.C. § 1182(a)(6)(E)(i); Urzua Covarrubias, 487 F.3d at

747-49.

      PETITION FOR REVIEW DENIED.




                                           2                                    06-71586